The motion for rehearing in this cause presents a forceful argument on the general proposition that an information or indictment should be sufficiently specific to advise the defendant of what he will be called upon to meet on the trial of his case, and to enable him to prepare his defense. We heartily agree with this general proposition. It must be sufficiently specific to inform a presumptively innocent person of the charge against him. If only the guilty were ever charged with crime the details of a trial might be dispensed with. Our law contemplates that innocent men may be charged with crime, and there is only one procedure which is the same for the innocent and the guilty. With the argument thus made we are heartily in agreement, but we do think that the line of authorities in this State which hold that a complaint is sufficient which alleges that the accused drove a car on a public highway, in a named county, while intoxicated sufficiently meets the demands of our constitution. The line of decisions so holding is unbroken from the time of the passage of the law defining the offense. We are unwilling to depart from that line of decisions in the instant case, as contended for in the motion for rehearing.
The more troublesome question, thoroughly discussed and so denominated in the original opinion, is given but little attention in the motion for rehearing and nothing is presented which, in the opinion of the writer, would require further discussion.
We think the matter was correctly disposed of and the position *Page 617 
of the court made clear in the original opinion. The appellant's motion for rehearing is overruled.